Citation Nr: 1636130	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to March 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  In March 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

In August 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In January 2015, the Board remanded the claim on appeal to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2015 SSOC) and returned the appeal to the Board for further consideration.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, and have been previously accepted by VA.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent medical and credible lay evidence indicating that there is as likely as not a relationship between such current disability and the Veteran's service-particularly, noise exposure therein-and the current hearing loss disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1154, 5107
(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution to the claim for service connection for bilateral hearing loss, the Board finds that all necessary actions in connection with the claim have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to the acoustic trauma he experienced during service.  Specifically, he contends that he was exposed to artillery and mortar round while serving in Vietnam, with further acoustic trauma from working on the flight line.  See August 2013 Board hearing transcript.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include organic diseases of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is considered an organic disease of the nervous system.  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a.  

With a chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claims, the Board finds that service connection for bilateral hearing loss is warranted.

First, as for the in-service injury or disease requirement, in this case, documented evidence suggests the Veteran's likely exposure to in-service  acoustic trauma.  As part of the Veteran's efforts to obtain service connection for post-traumatic stress disorder, a June 2010 memorandum from the Joint Services Records Research Center confirmed that Cam Ranh Bay Airfield in the Republic of Vietnam was subject to 19 separate rocket attacks while the Veteran served at that base.  The Veteran has also reported that during his service as on the base's flight line he was exposed to acoustic trauma from the aircraft engines (see August 2013 Board hearing transcript, a matter that he is competent to assert..  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Veteran's DD-Form 214 reflects that his military occupational specialty was an air cargo specialist.  Notably, VA has conceded the occurrence of the Veteran's significant in-service noise exposure (acoustic trauma) in connection with the prior grants of service connection for PTSD and tinnitus.  

Under these circumstances, the Board accepts the Veteran's assertions of significant in-service noise exposure (acoustic trauma) as credible and consistent with the circumstances of his service.  See 38 C.F.R. § 1154 (West 2014).  Hence, in-service injury is established.
 
As for the current disability requirement, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the current audiograms of record, to include the audiogram from the  most recent May 2015 VA examination,  reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Specifically, the auditory threshold in all of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 50 decibels or higher in each ear.  Hence, current disability is established. 

The remaining question, then, is whether the Veteran's current disability is medically related to his service-particularly, noise exposure therein.  In this regard, the Board point out that, even in the absence of in-service evidence of hearing loss, service connection can be established on the basis of post-service evidence of a nexus between current hearing loss and service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Board finds that collective, lay and medical evidence of record reasonably supports a finding that there exists a  nexus between the Veteran's current hearing loss and service.

In support of his claim for service connection, the Veteran has reported the onset of symptoms of diminished hearing in service or shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed (or, otherwise perceived through the senses) or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed (as appropriate).  See 38 C.F.R. § 3.159(a)(2) (2015); see also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Although the Veteran cannot render the testing results needed to establish a current hearing loss disability for VA purposes, and is not shown to have training or expertise in audiology to provide a persuasive opinion on the medical nexus question solely the basis of his own assertions, he is competent to reports that he began noticing hearing loss symptoms since service, and such are accepted as credible, especially in light of the facts that in-service noise exposure has been conceded, and that an audiogram of record reflects hearing loss to an extent recognized as a disability in  1975-within a few years of service discharge.  See December 1975 audiogram. 

Also, the Veteran has been consistent in his assertions as to experiencing continuous symptoms of diminished hearing-both prior to and since he filed his service connection claim.  For example, during an October 1999 VA audiology session, he reported difficultly hearing since Vietnam.  The Board finds it highly probative that at that time, three and a half years before the Veteran first sought service connection for bilateral hearing loss, this record was generated with a view toward treatment (and not while seeking compensation), reports and assertions during which are generally deemed inherently reliable.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board also points out that Veteran's mother has corroborated his reports off experiencing  continuous symptoms of diminished hearing, and that she is competent to describe her observations in this regard.  See Charles, supra; Layno, supra.   The Board finds no reason to question the veracity of either the Veteran's or his mother's assertions in this regard. 

With regard to the medical opinion evidence in this case, the record reflects four opinions by competent medical professionals addressing the etiology of the Veteran's hearing loss-one provided by the Veteran's treating VA audiologist in June 2009, two by VA examiners in December 2010 and May 2015, and a fourth by a private otolaryngologist in February 2015.

In the June 2009 opinion, the VA audiologist  stated that the Veteran was exposed to acoustic trauma in service, and that he has reported difficultly hearing since his Vietnam service.  While the Veteran's audiology records were lost in Hurricane Katrina, the audiology opined that based on his current hearing loss and military noise exposure, it is likely that his hearing loss began in service.  

By contrast, a negative opinion was provided by a December 2010 audiologist who opined that that is not likely that the Veteran's hearing loss is related to service.  As rationale, the audiologist stated that medical records documented an improvement in his hearing thresholds during service, with his hearing noted as within normal limits at separation.  However, this examiner did not discuss the significance, if any, of the results of the audiometric testing conducted in December 1975, four years after separation, which, by comparison, revealed a significant decrease in the Veteran's hearing.  

As such, in January 2015, the Board remanded the Veteran's claim for  examination and opinion based on consideration of all pertinent facts and evidence.  

The requested examination was conducted in May 2015.  That examiner also provided a negative nexus opinion.  However, the stated rationale for the opinion was essentially that hearing loss was not shown in service (at service entrance).  In this regard, the examiner noted that since the Veteran worked in a paper mill prior to service, the Veteran likely entered into the military with either a temporary threshold shift or wax impaction, resulting in the hearing loss noted on entry examination.

In the February 2015 opinion, the Veteran's private otolaryngologist stated that the Veteran was exposed to loud noises day and night while serving in Vietnam.  She also noted that his mother immediately noticed hearing loss when the Veteran returned, as the latter would play the television loudly and not respond to her conversation, and that the Veteran has had no post-service noise exposure.  As such, she opined that the Veteran's hearing loss is more likely than not related to this noise exposure in service.  

In general, the weight to be afforded a medical opinion is predicated upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As noted, the December 2010 VA examiner's opinion did not address all pertinent facts.  Moreover, the  opinion was based upon the premise that the Veteran's hearing thresholds improved in service.  However, based on review of the record, the May 2015 examiner explained that the  hearing loss noted at entrance was likely due to either a temporary threshold shift or wax impaction.  As, thus, it cannot be said that that  permanent hearing loss was shown at service entry, or that the Veteran's hearing improved in service, the December 2010 examiner's opinion was based on an inaccurate factual premise, which diminishes its probative weight.  See. e.g, Reonal v. Brown, 5 Vet. App. 458, 461 (1993.  Also, while the May 2015 VA examiner offered a plausible explanation for rhe audiometric testing results at service, the examiner did not provide sufficient rationale for the negative opinion expressed.  As noted, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection  See Hensley, supra.  Furthermore, neither negative VA opinion provider appears to have meaningfully considered the lay assertions of record, a fact which  further reduces the probative value of each opinion.  Given all the above, the negative opinions of record are accorded little, if any, probative weight.  

This leaves the Board with the two opinions provided by the Veteran in which both providers considered the Veteran's history and symptoms in finding a relationship between the Veteran's in-service noise exposure (acoustic trauma) and his current hearing loss.  Moreover, the February 2015 otolaryngologist, in particular, provided clearly-stated rationale for the opinion expressed.  Given the nature of the claimed disability and after reviewing all the evidence on file, the Board finds no adequate basis to reject this evidence that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Here, the Board finds that the totality of the evidence-particularly, credible assertions as to in-service o noise exposure and as to onset and continuity of symptoms, and the probative medical opinion evidence offered in support of the claim-the Veteran's hearing loss was as likely as not incurred in military service.  Accordingly, when reasonable doubt is resolved in the Veteran's favor on certain elements of the claim, the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


